 



Exhibit 10.21

Shereen P. Jones joined the Company to serve as its Executive Vice President,
Chief Financial and Investment Officer on February 25, 2002. Ms. Jones’ annual
base salary for 2002 is $265,000. Ms. Jones is entitled to an annual bonus of up
to 82.5% of her annual base salary based upon performance criteria established
by the Board of Directors. Ms. Jones would be entitled to severance in the
amount of two times her then base salary and 50% of her maximum bonus potential
for each of the two years as well as continuation of benefits for up to a two
year period and immediate vesting of all unvested share options and share grants
in the event of a change in control of the Company or if she is terminated
without cause. Ms. Jones is entitled to the use of an automobile, medical and
dental benefits, vacation and sick leave and certain other benefits available to
the Company’s other executive officers. Ms. Jones was granted options to
purchase an aggregate of 250,000 Common Shares under the Company’s Long-Term
Incentive Plan at an exercise price of $8.40. A total of 100,000 of Ms. Jones’
options vest ratably over a three year period commencing with her hire date. The
remaining 150,000 options vest only if the Company’s common share price meets
targeted thresholds within four years of her hire date. Upon hiring, Ms. Jones
was also granted 15,000 restricted common shares which vest ratably over three
years. An additional 5,000 restricted common shares were awarded as a matching
grant vesting over three years as Ms. Jones purchased 5,000 shares upon
employment with the Company. Up to an additional 45,000 restricted common shares
may be earned by Ms. Jones upon the Company’s common share price achieving
established thresholds as mentioned above. In addition, as each threshold is met
(three in total), Ms. Jones has the right to receive a 5,000 restricted common
share matching grant upon her purchase of 5,000 common shares at its current
price. The Company also agreed to reimburse Ms. Jones for certain of her
relocation expenses.

 